Case: 19-11202        Document: 00516577614             Page: 1      Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                      No. 19-11202
                                    Summary Calendar                                  FILED
                                                                              December 14, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                            versus

   John Gabriel Trevino,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 5:19-CR-31-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
         John Gabriel Trevino pleaded guilty to the production of child
   pornography in violation of 18 U.S.C. § 2251(a), and he was sentenced to 235
   months of imprisonment and 25 years of supervised release. He challenges
   his sentence on appeal.




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 19-11202      Document: 00516577614          Page: 2   Date Filed: 12/14/2022




                                    No. 19-11202


          First, Trevino argues that the district court violated Federal Rule of
   Criminal Procedure 32(i)(1)(A) by failing to verify that Trevino and his
   counsel had read and discussed the addendum to the presentence report
   (PSR). As Trevino concedes, we review for plain error because he did not
   raise this issue in district court. See United States v. Esparza-Gonzalez, 268
   F.3d 272, 274 (5th Cir. 2001). Based on the record, it is reasonable to infer
   that Trevino had read and discussed the addendum with his counsel. See id.
   In any event, as Trevino concedes, he cannot succeed on plain error review
   because he cannot meet his burden of showing that the alleged error was
   prejudicial under binding precedent. See id.
          Trevino also argues that the district court erred by including in the
   written judgment standard conditions of supervised release that were not
   pronounced at sentencing. Because the thirteen standard conditions of
   release set forth in the written judgment are not among the conditions
   required by 18 U.S.C. § 3583(d), the district court was required to orally
   pronounce them at sentencing. See United States v. Martinez, 47 F.4th 364,
   366-67 (5th Cir. 2022). However, at the sentencing hearing, the district court
   merely stated that Trevino was required to comply with the standard
   conditions of supervised release contained in the court’s judgment, but did
   not specify those conditions. Moreover, the PSR did not reference or
   recommend any conditions. Accordingly, “the district court erred in failing
   to clarify ‘the standard conditions’ to which it referred at the sentencing
   hearing or to expressly locate, identify, and adopt by reference a specific
   written list of conditions.” Id. at 367. Because these standard conditions
   listed in the judgment are not mandatory under § 3583(d) and were not
   included in the district court’s oral pronouncement, they must be stricken.
   See id. at 367-68.




                                         2
Case: 19-11202    Document: 00516577614          Page: 3   Date Filed: 12/14/2022




                                  No. 19-11202


         We therefore VACATE the judgment in part and REMAND the
   case to allow the unpronounced standard conditions to be removed from the
   written judgment. See id. at 368. In all other respects, the judgment is
   AFFIRMED.




                                       3